Citation Nr: 0300693	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  97-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

What evaluation is warranted for residuals of a Baker's 
cyst of the right knee with chondromalacia, from September 
1, 1996?

(The issue regarding what evaluation is warranted for a 
face and neck rash with hypopigmentation since September 
1, 1996, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran retired from active duty service in August 
1996, after approximately 20 years of active duty service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In August 1998, the Board remanded this case for 
additional development.  The case has been returned to the 
Board, following the requested development.

Because the veteran has disagreed with the initial rating 
assigned for his right knee disability, the Board has 
characterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Board is taking additional development on the issue of 
what evaluation is warranted for a rash of the face and 
neck with hypopigmentation, from September 1, 1996.  38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by 38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDING OF FACT

Since September 1, 1996, the veteran's right knee 
disability has been manifested by pain occurring once per 
month on increased use, with no evidence of weakness,  
fatigability, lack of endurance, instability, 
incoordination, or any additional limitation of motion or 
functional impairment during the monthly flare-ups.


CONCLUSION OF LAW

The criteria for a compensable rating for a Baker's cyst 
of the right knee with chondromalacia, at any time since 
September 1, 1996 , have not been met.   38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of 
the veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA  are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In this case, the RO has had the opportunity to consider 
the claim on appeal in light of the above-noted changes in 
law.  The Board specifically notes that the April 2002 
supplemental statement of the case indicated that, as 
required by the VCAA, the veteran was informed that if 
there was any outstanding evidence which would support his 
claim, that he should identify the evidence and that the 
RO would assist him in obtaining such records.  It is also 
noted that in a February 1999 letter, the RO requested 
that the veteran provide VA with information as to all 
providers that had treated him for his right knee 
disability, and advised him that VA would take the 
appropriate measures to obtain all such records.  However, 
he did not respond to this letter.  The May 1999 
supplemental statement of the case advised him that he had 
failed to reply to the RO's request to identify any 
providers from whom he had received treatment for his 
right knee disability.  Still, he provided no further 
information as to any outstanding pertinent records.

In addition, the Board notes that the statement and 
supplemental statements of the case provided the veteran 
with adequate notice of what the law requires to award 
entitlement to an increased evaluation.  Additionally, he 
was provided notice of and reported for VA examinations.  
The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Finally, these documents provided notice why this evidence 
was insufficient to award an increased evaluation, as well 
as notice that the veteran could still submit supporting 
evidence.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim 
was still deficient.  Because no additional evidence has 
been identified by the veteran as being available but 
absent from the record, the Board finds that any pro forma 
failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence 
would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi,16 Vet. App. 183 (2002).

The veteran claims that his right knee disability is more 
disabling than the currently assigned noncompensable 
rating.  In a statement dated in September 1996, he 
reported that his knee was always painful, that he had 
swelling when standing or walking, and that it locked up 
on him.  He also indicated that the knot inside protruded 
out most of the time.  In his notice of disagreement, 
dated in June 1997, he reported that he disagreed with the 
findings of the October 1996 VA examination report.  He 
stated that the right knee range of motion was less than 
that which was reported by the examiner.  He was also 
reportedly not asked whether or not he had an unstable 
gait; he claims that he does indeed have an unstable gait.  
In addition, he stated that he must change his gait often, 
that he experiences a great deal of pain, to the extent 
that he must curtail even the slightest form of exercise, 
such as climbing or walking, and that he cannot climb 
stairs or stand but for a short period of time.  

The medical evidence of record indicates that the veteran 
underwent a VA examination in October 1996.  Report of the 
examination indicates that he complained of right knee 
pain.  Objective findings showed no evidence of swelling, 
deformity, subluxation, lateral instability, nonunion with 
loose motion, malunion, or other impairment of the right 
knee.  The range of motion was from 0 degrees of extension 
to 140 degrees of flexion.  There was no evidence of 
crepitus in the joint.  X-rays of the right knee showed no 
significant bone, joint, or soft tissue abnormality.  The 
veteran was diagnosed with right knee pain, with normal 
range of motion and normal radiographic studies, and 
without evidence of weakness.  The examiner indicated that 
the veteran had a normal examination.

A January 1999 VA examination report indicates that the 
veteran reported that currently, he was having symptoms of 
pain that occurred approximately once per month, if he did 
a lot of activity.  He denied any weakness of the knee, 
but did report stiffness in that leg and indicated that it 
"drag[ged]."  He also reported swelling at times, when the 
knee was painful.  He denied any heat, redness, 
instability, giving away, locking, fatigability, or lack 
of endurance.  He was not taking any medication at the 
present time; in the past, however, he took Naprosyn.  

The examiner indicated that there were no specific 
episodes of flare up except once per month, if the veteran 
used his right knee a lot.  For example, when he 
exercised, he had pain.  The examiner did not find any 
additional limitation of motion or functional impairment 
during flare-ups.    

Examination revealed popping and crepitation.  There was 
no focal tenderness, soft tissue swelling, or other noted 
abnormalities.  Range of motion was from 0 degrees of 
extension to 130 degrees of flexion.  There was no 
weakened movement.  With resistance, there was no evidence 
of fatigue or incoordination.  The diagnosis was 
patellofemoral syndrome of the right knee.  

The veteran's right knee disorder is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Code he 
may receive a 10 percent rating if the evidence shows 
slight impairment of the knee (recurrent subluxation or 
lateral instability); a 20 percent rating is assigned for 
moderate impairment.  38 C.F.R. § 4.71, Diagnostic Code 
5257.  He may also receive a 10 percent rating under 
Diagnostic Code 5260, if he has flexion limited to 45 
degrees; higher evaluations are awarded for more 
limitation in flexion.  In addition, he may receive a 10 
percent rating under Diagnostic Code 5261 for extension 
limited to 10 degrees; higher evaluations are awarded for 
additional limitation in extension.  

In the case at hand, the medical evidence of record does 
not indicate that the veteran has limitation of motion of 
the right knee at a compensable degree.  In addition, the 
medical examinations show no evidence of recurrent 
subluxation or lateral instability.  The Board notes the 
veteran's September 1996 statement that his knee locks up 
on him.  VA examination in October 1996, however, found 
that there was no subluxation, lateral instability, or 
other knee impairment.  The Board also notes that in the 
veteran's June 1997 notice of disagreement he stated that 
the September 1996 examiner never asked him whether or not 
he had an unstable gait, and that he did indeed have an 
unstable gait.  At a January 1999 VA examination, however, 
the veteran denied instability, giving away, or locking.  
Moreover, physical examination at that time noted no 
abnormalities.  The Board notes the veteran's assertions, 
however, the objective findings noted in the VA 
examination reports indicate that he does not meet the 
criteria for a compensable rating under the applicable 
diagnostic codes. Therefore, the claim must be denied.    

In reaching this decision, the Board considered the 
decision in DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court held that a diagnostic code 
based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2002) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-
ups.  However, in the case at hand, while the veteran 
experiences pain once per month, there is no competent 
evidence that this pain warrants a compensable evaluation 
under 38 C.F.R. §§ 4.40 or 4.45.  The medical evaluations 
do not show evidence of weakness, fatigability or lack of 
endurance, instability, incoordination, or any additional 
limitation of motion or functional impairment during the 
monthly flare-ups.  The Board finds that under these 
circumstances, the pain reported by the veteran is not at 
a compensable level under the  provisions of the 
applicable regulations.

The Board has also considered whether the veteran is 
entitled to "staged" ratings as prescribed by the Court in 
Fenderson.  However, at no time since September 1, 1996, 
has the service-connected right knee disability been shown 
to be impaired at a compensable degree.  

In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for a Baker's cyst of the right knee 
with chondromalacia, at any time since September 1, 1996, 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

